Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 have been examined.
Response to Amendment
The amendment filed on 5/4/2022 is insufficient to overcome the prior art rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15, 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al. (20180150869) in view of Shivaswamy et al. (20140358629) further in view of Lopez et al. (20180114242). 
As per claim 1,
Finnegan discloses a method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device comprising:
configuring at least one application server to include at least one database having e-commerce information associated with a plurality of e-commerce interfaces (par 59, 71, 85).
Finnegan does not explicitly disclose:
prompting the user automatically to select the at least one item listing of the at least one competing merchant store within the target e-commerce interface; and
applying automatically the at least one item listing of the at least one competing merchant store to a competing e-commerce interface associated with the at least one competing merchant store.
However, Shivaswamy discloses:
prompting the user automatically to select the at least one item listing of the at least one competing merchant store within the target e-commerce interface (Fig 6; par 33, 37, 38, 41) Shivaswamy discloses different merchants websites with competing products as well as listing competitive products offered for sale on the home retailer’s website; and
applying automatically the at least one item listing of the at least one competing merchant store to a competing e-commerce interface associated with the at least one competing merchant store (Fig 6; par 33, 37, 41). Shivaswamy discloses competitive products listing on competitive websites. Hence, the rejection is maintained.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shivaswamy’s prompting the user automatically to select the at least one item listing of the at least one competing merchant store within the target e-commerce interface; and applying automatically the at least one item listing of the at least one competing merchant store to a competing e-commerce interface associated with the at least one competing merchant store to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide sellers with the ability to offer competitive items to buyers that may be interested in price comparison.
Finnegan does not explicitly disclose:
upon determining that a user has navigated to an item listing within an e-commerce interface of a target merchant store, automatically detecting at least one item listing of a at least on merchant store in a target e-commerce interface; and
 displaying automatically the at least one item listing of the at least one competing merchant store within the target e-commerce interface.
However, Lopez discloses:
upon determining that a user has navigated to an item listing within an e-commerce interface of a target merchant store, automatically detecting at least one item listing of a at least on merchant store in a target e-commerce interface (par 45) Lopez discloses products offered by multiple merchants via a merchant marketplace that is accessible by consumers and at least one similar which examiner interprets as a competing merchant; and
displaying automatically the at least one item listing of the at least one competing merchant store within the target e-commerce interface (par 45) Lopez discloses products offered by multiple merchants via a merchant marketplace that is accessible by consumers and at least one similar which examiner interprets as a competing merchant. See also Finnegan at par 81, 90.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lopez’s upon determining that a user has navigated to an item listing within an e-commerce interface of a target merchant store, automatically detecting at least one item listing of a at least on merchant store in a target e-commerce interface; and displaying automatically the at least one item listing of the at least one item listing of the at least one competing merchant store within the target e-commerce interface to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to identify, prioritize, and recommend new deals to consumers based at least in part on triggering events (Lopez Abstract).
As per claim 2, 
	Finnegan discloses the target e-commerce interface comprises a website of the target merchant store (Abstract, par 39, 40, 41).
As per claim 3, 
	Finnegan discloses the website of the target merchant store comprises a mobile website of the target merchant store (par 41, 53, 104).
As per claim 4, 
	Finnegan discloses the target e-commerce interface comprises a native application of the target merchant store (par 41, 53, 104).
As per claim 5, 
	Finnegan discloses the application of the target merchant store comprises a native mobile application of the target merchant store (par 41, 53, 104).
As per claim 6, 
	Finnegan discloses the at least one item listing comprises an item code (par 4, 44).
As per claim 7, 
	Finnegan discloses the item code comprises a product identifier (par 4, 44).
As per claim 8, 
	Finnegan discloses the item code comprises a service identifier (par 4, 44).
As per claim 9, 
	Finnegan discloses the at least one item listing comprises an e-commerce interface identifier (par 184, 194).
As per claim 10, 
	Finnegan discloses the at least one item listing comprises an item price (par 3, 17).
As per claim 11,
Shivaswamy disclose the item price comprises a tax amount (par 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shivaswamy’s item price comprises a tax amount to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide sellers with the ability to offer competitive items to buyers that may be interested in price comparison.
As per claim 12, 
	Finnegan discloses the price comprises a shipping cost amount (par 46, 55).
As per claim 13, 
	Finnegan discloses the price comprises a vendor fees amount (par 46, 55).
As per claim 15, 
	Finnegan discloses the item price comprises coupon savings (par 28, 39, 40).
As per claim 17, 
	Finnegan discloses capturing automatically the at least one item listing of the target merchant store (par 3, 53, 70);
transmitting automatically the at least one item listing of the target merchant store to at least one application server (par 3, 53, 70);
comparing automatically the at least one item listing of the target merchant store with the item listing of at least one competing merchant store to determine whether the item listing of the at least one competing merchant store has a lower item price than the item listing of the target merchant store (par 39, 82, 196, 242); Finnigan discloses comparing prices of one retailer with that of other merchants. See also Shivaswamy at Fig 6; par 30, 33, 37, 41, 56 where prices of products are compared  against competitive products; and
retrieving automatically the item listing of the at least one competing merchant store from the application server (par 39, 82, 196).
As per claim 18, 
Shivaswamy discloses retrieving multiple item listings of the at least one competing merchant store from at least one application server (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shivaswamy’s retrieving multiple item listings of the at least one competing merchant store from at least one application server to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide sellers with the ability to offer competitive items to buyers that may be interested in price comparison.
As per claim 19, 
	Finnegan discloses applying the at least one item listing of the at least one competing merchant store further comprises automatically applying the at least one item listing of the at least on competing merchant store into a checkout area of the at least on competing merchant store (par 81, 90).
As per claim 20, 
	Finnegan discloses applying the at least one item listing of the at least one competing merchant store further comprises automatically applying the at least one item listing of the at least one competing merchant store into an electronic shopping cart containing the at least one item listing of the at least one competing merchant store (par 86, 90, 242).
As per claim 21, 
	Finnegan discloses applying the at least one item listing of the at least one competing merchant store further comprises automatically applying the at least one item listing of the at least one competing merchant store into a virtual shopping cart containing the at least one item listing of the at least one competing merchant store (par 163, 177).
As per claim 22, 
	Finnegan discloses prompting the user to view the virtual shopping cart within the target e-commerce interface (par 163, 177).
As per claim 23, 
	Finnegan discloses redirecting the user to the competing e-commerce interface associated with the at least one competing merchant store (par 86, 90, 242).
As per claim 24, 
	Finnegan discloses redirecting the user further comprises prompting the user to redirect from the target e-commerce interface to the competing e-commerce interface (par 86, 90, 242).
As per claim 25, 
	Finnegan discloses redirecting the user further comprises automatically redirecting the user from the target e-commerce interface to the competing e-commerce interface (par 86, 90, 242).
As per claim 26, 
	Finnegan discloses the competing e-commerce interface comprises a website of the at least one competing merchant store (par 86, 90, 242).
As per claim 27, 
	Finnegan discloses the website of the at least one competing merchant store comprises a mobile website of the at least one competing merchant store (par 86, 90, 242).
As per claim 28, 
Shivaswamy discloses the competing e-commerce interface comprises a native application of the at least one competing merchant store (par 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shivaswamy’s the competing e-commerce interface comprises a native application of the at least one competing merchant store to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide sellers with the ability to offer competitive items to buyers that may be interested in price comparison.
As per claim 29, 
Shivaswamy discloses the application of the at least one competing merchant store comprises a native mobile application of the at least one competing merchant store (par 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Shivaswamy’s the application of the at least one competing merchant store comprises a native mobile application of the at least one competing merchant store to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide sellers with the ability to offer competitive items to buyers that may be interested in price comparison.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al. (20180150869) in view of Shivaswamy et al. (20140358629) further in view of Lopez et al. (20180114242) further in view of Jindra et al. (20190392007).
As per claim 14,
The Finnegan, Shivaswamy  and Lopez combination discloses the claimed invention as in claim 10. The combination does not explicitly disclose:
the item price comprises a resort fees amount.
However, Jindra discloses the item price comprises a resort fees amount (par 13, 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Jindra’s item price comprises a resort fees amount to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide an improved and user-friendly, internet navigation and search for user activity.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Finnegan et al. (20180150869) in view of Shivaswamy et al. (20140358629) further in view of Lopez et al. (20180114242) further in view of Tietzen et al. (20200143392).
As per claim 16, 
The Finnegan, Shivaswamy and Lopez combination discloses the claimed invention as in claim 10. The combination does not explicitly disclose:
the item price comprises a cashback savings.
However, Tietzen discloses the item price comprises a cashback savings (par 155, 170, 173).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tietzen’s the item price comprises a cashback savings to Finnegan’s method for providing e-commerce information associated with an e-commerce transaction, to users of an electronic device. One would be motivated to do this in order to provide a merchant based on his business objectives, the flexibility to offer cashback to customers. 
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant argues that “For instance, claim 1 recites, in part, ‘prompting the user automatically to select the at least one item listing of the at least one competing merchant store within the target e-commerce interface; applying automatically the at least one item listing of the at least one competing merchant store to a competing e-commerce interface associated with the at least one competing merchant store.’ The Office’s purports that Lopez, at [0045], discloses these elements.” Applicant further argues that “Even if Lopez in [0045] teaches a ‘marketplace’ with products offered by “multiple merchants” as the Examiner purports on page 6 of the Office Action, which Applicant does not concede, Lopez still does not disclose the claimed subject matter. Specifically, simply providing a marketplace platform as the Examiner purports does not at teach or suggest either of the “prompting” or “applying” elements as claimed.” Examiner notes that it is Shivaswamy and not Lopez is employed to reject said limitations. Examiner further notes that Shivaswamy discloses: 
prompting the user automatically to select the at least one item listing of the at least one competing merchant store within the target e-commerce interface (Fig 6; par 33, 37, 38, 41) Shivaswamy discloses different merchants websites with competing products as well as listing competitive products offered for sale on the home retailer’s website; and
applying automatically the at least one item listing of the at least one competing merchant store to a competing e-commerce interface associated with the at least one competing merchant store (Fig 6; par 33, 37, 41). Shivaswamy discloses competitive products listing on competitive websites. Hence, the rejection is maintained.
Applicant further argues that “However, in this Office Action, the Office again rejected claim 17 under 35 U.S.C. § 103 as allegedly being obvious and solely based it’s assertion on Finnegan without responding to the Applicant’s clear traversal in the response filed November 2, 2021. The new reference Lopez is applied to the “displaying” element of claim 1, which captures different features from those that are recited in claim 17” Examiner notes that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Examiner further notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” Hence, Finnegan discloses comparing automatically the at least one item listing of the target merchant store with the item listing of at least one competing merchant store to determine whether the item listing of the at least one competing merchant store has a lower item price than the item listing of the target merchant store (par 39, 82, 196, 242); Finnigan discloses comparing prices of one retailer with that of other merchants. See also Shivaswamy at Fig 6; par 30, 33, 37, 41, 56 where prices of products are compared  against competitive products. Hence, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621